

Exhibit 10.10




HOMEFEDERAL BANK
SECOND AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR S. ELAINE POLLERT


THIS SECOND AMENDED & RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the
“Agreement”) is adopted this 27th day of July, 2007, by and between HOMEFEDERAL
BANK f/k/a HOME FEDERAL SAVINGS BANK, a State chartered bank located in
Columbus, Indiana (the “Bank”) and S. Elaine Pollert (the “Executive”).


The Bank and the Executive executed an Executive Supplemental Retirement Income
Agreement on June 23, 1992, and amended it several times (the “First
Agreement”).  The parties amended and restated the First Agreement on April 1,
2001 (the “Second Agreement”).  The parties then entered into an additional
Supplemental Executive Retirement Agreement on effective July 1, 2005 (the
“Third Agreement”).  The First, Second and Third Agreements are referred to
collectively herein as the “Prior Agreements.”


The parties intend this Amended and Restated Agreement to be a material
modification and combination of the Prior Agreements such that all amounts
earned and vested prior to December 31, 2004 shall be subject to the provisions
of Section 409A of the Code and the regulations promulgated thereunder.


The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Bank.  This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.



1.2
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.3
“Board” means the Board of Directors of the Bank as from time to time
constituted.


1

--------------------------------------------------------------------------------



1.4
“Code” means the Internal Revenue Code of 1986, as amended.



1.5
“Corporation” means Home Federal Bancorp, an Indiana corporation, and the sole
shareholder of the Bank.



1.6
“Disability” means Executive: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Bank.  Medical determination of Disability may be made by
either the Social Security Administration or by the provider of an accident or
health plan covering employees of the Bank.  Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.



1.7
“Effective Date” means January 1, 2005.



1.8
“Normal Retirement Age” means the Executive attaining age fifty (50).



1.9
“Normal Retirement Date” means the later of Normal Retirement Age or Separation
from Service.



1.9
“Plan Administrator” means the plan administrator described in Article 6.



1.10
“Plan Year” means each twelve-month period commencing on July 1 and ending on
June 30 of each year.  The initial Plan Year shall commence on the Effective
Date of this Agreement and end on the following June 30, 2006.



1.11
“Separation from Service” means the termination of the Executive’s employment
with the Bank for reasons other than death.  Whether a Separation from Service
takes place is determined based on the facts and circumstances surrounding the
termination of the Executive’s employment.  A termination of employment will be
considered to have occurred if it is reasonably anticipated that:



 
(a)
the Executive will not perform any services for the Bank after Termination of
Employment, or

 
 
(b)
the Executive will continue to provide services to the Bank at an annual rate
that is less than fifty percent (50%) of the bona fide services rendered during
the immediately preceding twelve (12) months of employment.

 
1.12
“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank
or any entity


2

--------------------------------------------------------------------------------



 
required to be aggregated with the Bank under Section 414(b) or 414(c) of the
Code is publicly traded on an established securities market or otherwise.



1.13
“Termination for Cause” means Separation from Service for:



 
(a)
Personal dishonesty; or

 
(b)
Incompetence; or

 
(c)
Willful misconduct; or

 
(d)
Breach of fiduciary duty involving personal profit; or

 
(e)
Intentional failure to perform stated duties; or

 
(f)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order.



Article 2
Distributions During Lifetime


2.1
Retirement Benefit.  Upon the Normal Retirement Date, the Bank shall distribute
to the Executive the benefit described in this Section 2.1 in lieu of any other
benefit under this Article.



 
2.1.1
Amount of Benefit.  The annual benefit under this Section 2.1 is Fifty Thousand
Dollars ($50,000).



 
2.1.2
Distribution of Benefit.  The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Normal Retirement Date.  The annual benefit shall be
distributed to the Executive for fifteen (15) years.



2.2
Disability Benefit.  If the Executive experiences a Disability which results in
a Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.



 
2.2.1
Amount of Benefit.  The annual benefit under this Section 2.2 is Fifty Thousand
Dollars ($50,000).



 
2.2.2
Distribution of Benefit.  The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing within sixty (60)
days following Separation from Service due to such Disability.  The annual
benefit shall be distributed to the Executive for fifteen (15) years.



2.3
Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service;


3

--------------------------------------------------------------------------------



 
provided, however, that the six (6) month delay required under this Section 2.3
shall not apply to the portion of any payment resulting from the Executive’s
“involuntary separation from service” (as defined in Treas. Reg. § 1.409A-1(n)
and including a “separation from service for good reason,” as defined in Treas.
Reg. § 1.409A-1(n)(2)) that (a) is payable no later than the last day of the
second year following the year in which the separation from service occurs, and
(b) does not exceed two times the lesser of (i) the Executive’s annualized
compensation for the year prior to the year in which the separation from
services occurs, or (ii) the dollar limit described in Section 401(a)(17) of the
Code.  Therefore, in the event this Section 2.3 is applicable to the Executive,
any distribution which would otherwise be paid to the Executive within the first
six months following the Separation from Service shall be accumulated and paid
to the Executive in a lump sum on the first day of the seventh month following
the Separation from Service.  All subsequent distributions shall be paid in the
manner specified.



2.4
Distributions Upon Income Inclusion Under Section 409A of the Code.  Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the amount the Bank has accrued with respect to the Bank’s obligations
hereunder, a distribution shall be made as soon as is administratively
practicable following the discovery of the plan failure.



2.5
Change in Form or Timing of Distributions.  All changes in the form or timing of
distributions hereunder must comply with the following requirements.  The
changes:



 
(a)
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 
(b)
must, for benefits distributable under Sections 2.1 and 2.2, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

 
(c)
must take effect not less than twelve (12) months after the election is made.



Article 3
Distribution at Death


3.1
Death During Active Service.  If the Executive dies while in the active service
of the Bank, the Bank shall distribute to the Beneficiary the benefit described
in this Section 3.1. This benefit shall be distributed in lieu of the benefits
under Article 2.



 
3.1.1
Amount of Benefit.  The benefit under this Section 3.1 is the Normal Retirement
Benefit amount described in Section 2.1.1.



 
3.1.2
Distribution of Benefit.  The Bank shall distribute the annual benefit to the
Beneficiary in twelve (12) equal monthly installments commencing within sixty


4

--------------------------------------------------------------------------------



(60) days following receipt by the Bank of the Executive’s death
certificate.  The annual benefit shall be distributed to the Beneficiary for
fifteen (15) years.
 
3.2
Death During Distribution of a Benefit.  If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 
3.3
Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Bank shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within sixty (60) days following receipt by the Bank of the Executive’s
death certificate.



3.4
Burial Benefit.  In addition to the above-described death benefits, the
Executive’s Beneficiary shall be entitled to a one-time lump sum death benefit
in the amount of Fifteen Thousand Dollars ($15,000).  The payment shall be made
within thirty (30) days following receipt by the Bank of the Executive’s death
certificate.



 
Article 4
Beneficiaries


4.1
Beneficiary.  The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other plan
of the Bank in which the Executive participates.



4.2
Beneficiary Designation: Change.  The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent.  The Executive's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved.  The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time.  Upon the acceptance by the Plan Administrator
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled.  The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.


5

--------------------------------------------------------------------------------



4.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



4.4
No Beneficiary Designation.  If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary.  If the Executive
has no surviving spouse, the benefits shall be made to the personal
representative of the Executive's estate.



4.5
Facility of Distribution.  If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.



Article 5
General Limitations


5.1
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated due to a Termination for
Cause.



5.2
Suicide or Misstatement.  No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or (ii)
for any other reason.



5.3
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.



5.4
Excess Parachute or Golden Parachute Payment.  Notwithstanding any provision of
this Agreement to the contrary, to the extent any distributions, if made, would
be treated as an “excess parachute payment” under Section 280G of the Code, the
Bank shall reduce or delay the distributions to the extent it would not be an
excess parachute payment.






6

--------------------------------------------------------------------------------



 
Article 6

Administration of Agreement


6.1
Plan Administrator Duties.  This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board shall appoint.  The Plan Administrator shall administer this Agreement
according to its express terms and shall also have the discretion and authority
to (i) make, amend, interpret and enforce all appropriate rules and regulations
for the administra­tion of this Agreement and (ii) decide or resolve any and all
ques­tions including interpretations of this Agreement, as may arise in
connection with the Agreement to the extent the exercise of such discretion and
authority does not conflict with Section 409A of the Code and regulations
thereunder.



6.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



6.3
Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.



6.4
Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.



6.5
Bank Information.  To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circum­stances of the retirement,
Disability, death, or Separation from Service of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.



Article 7
Claims And Review Procedures


7.1
Claims Procedure.  An Executive or Beneficiary (“Claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:



 
7.1.1
Initiation – Written Claim.  The Claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the


7

--------------------------------------------------------------------------------



contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the Claimant.
 


 
7.1.2
Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such Claimant within 90 days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the Claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.



 
7.1.3
Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the Claimant in writing of such denial.  The
Plan Administrator shall write the notification in a manner calculated to be
understood by the Claimant.  The notification shall set forth:



 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed;

 
(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 
(e)
A statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



7.2
Review Procedure.  If the Plan Administrator denies part or all of the claim,
the Claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:



 
7.2.1
Initiation – Written Request.  To initiate the review, the Claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.



 
7.2.2
Additional Submissions – Information Access.  The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.


8

--------------------------------------------------------------------------------



 
7.2.3
Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



 
7.2.4
Timing of Plan Administrator Response.  The Plan Administrator shall respond in
writing to such Claimant within 60 days after receiving the request for
review.  If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the Claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.



 
7.2.5
Notice of Decision.  The Plan Administrator shall notify the Claimant in writing
of its decision on review.  The Plan Administrator shall write the notification
in a manner calculated to be understood by the Claimant.  The notification shall
set forth:



 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 
(d)
A statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).



Article 8
Amendments and Termination


8.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Bank and the Executive.  However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.



8.2
Plan Termination Generally.  The Bank may unilaterally terminate this Agreement
at any time.  The benefit shall be the amount the Bank has accrued with respect
to the Bank’s obligations hereunder as of the date the Agreement is
terminated.  Except as provided in Section 8.3, the termination of this
Agreement shall not cause a distribution of benefits under this
Agreement.  Rather, upon such termination benefit distributions will be made at
the earliest distribution event permitted under Article 2 or Article 3.


9

--------------------------------------------------------------------------------



8.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:



 
(a)
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Bank or of the Corporation, or in the
ownership of a substantial portion of the assets of the Bank or of the
Corporation as described in Section 409A(2)(A)(v) of the Code, provided that
termination of this Agreement was effected through an irrevocable action taken
by the Bank and provided further that all distributions are made no later than
twelve (12) months following such termination of the Agreement and that all the
Bank's arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;

 
 
(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Executive's
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

 
 
(c)
Upon the Bank’s termination of this and all other non-account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than twenty-four (24) months following such termination, provided further that
the termination of this Agreement does not occur proximate to the downturn in
the financial health of the Bank and provided further that the Bank does not
adopt any new non-account balance plans for a minimum of three (3) years
following the date of such termination;

 
then the Bank may distribute the amount the Bank has accrued with respect to the
Bank’s obligations hereunder, determined as of the date of the termination of
the Agreement, to the Executive in a lump sum subject to the above terms.


Article 9
Miscellaneous


9.1
Binding Effect.  This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.



9.2
No Guarantee of Employment.  This Agreement is not a contract for
employment.  It does not give the Executive the right to remain as an employee
of the Bank, nor does it interfere with the Bank's right to discharge the
Executive.  It also does not require the


10

--------------------------------------------------------------------------------



Executive to remain an employee nor interfere with the Executive's right to
terminate employment at any time.




9.3
Non-Transferability.  Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



9.4
Tax Withholding and Reporting.  The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.  The
Executive acknowledges that the Bank’s sole liability regarding taxes is to
forward any amounts withheld to the appropriate taxing authority(ies).  Further,
the Bank shall satisfy all applicable reporting requirements, including those
under Section 409A of the Code and regulations thereunder.



9.5
Applicable Law.  The Agreement and all rights hereunder shall be governed by the
laws of the State of Indiana, except to the extent preempted by the laws of the
United States of America.



9.6
Unfunded Arrangement.  The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this
Agreement.  The benefits represent the mere promise by the Bank to distribute
such benefits.  The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors.  Any insurance on the Executive's life
or other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.



9.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor bank.



9.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof.  No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.



9.9
Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



9.10
Alternative Action.  In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Agreement and is in the best


11

--------------------------------------------------------------------------------



interests of the Bank, provided that such alternative acts do not subject the
Executive to tax under Section 409A of the Code.


9.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



9.12
Validity.  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.



9.13
Notice.  Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

 
HomeFederal Bank
   
Attention: CEO
   
501 Washington Street
   
Columbus, IN  47201
 

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


9.14
Compliance with Section 409A.  This Agreement shall at all times be operated and
interpreted consistent with the requirements of Section 409A of the Code and any
and all regulations thereunder, including such regulations as may be promulgated
after the Effective Date of this Agreement.





IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.


Executive:
 
HOMEFEDERAL BANK
                /s/ S. Elaine Pollert  
By
/s/ Melissa A. McGill
S. Elaine Pollert
 
Title
SVP / Controller






12

--------------------------------------------------------------------------------

      
HOMEFEDERAL BANK      
Supplemental Executive Retirement Agreement         
BENEFICIARY DESIGNATION FORM           
 
 

--------------------------------------------------------------------------------


{  }           New Designation
{  }           Change in Designation


I, __________________________, designate the following as Beneficiary under the
Agreement:


Primary:
  ___________________________________________________________
 
  ___________________________________________________________
 
 
_____%
 
_____%
 
Contingent:
  ___________________________________________________________
 
  ___________________________________________________________
 
 
_____%
 
_____%
 


 
Notes:
 
 

 
·
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 
·
To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 
·
To name your estate as Beneficiary, please write “Estate of [your name]”.

 
·
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.


Name:              _______________________________


Signature:      _______________________________                        Date:    __________




Received by the Plan Administrator this ________ day of ___________________,
2___


By:            _________________________________


Title:         _________________________________

